Citation Nr: 1756981	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  11-21 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Karl A. Kazmierczak, Attorney


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran served on active duty from September 2006 to January 2010.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The claim was subsequently transferred to the RO in Manchester, New Hampshire.

The Board remanded the claim in February 2016, in order to schedule a personal hearing; however, in March 2016, the Veteran's attorney withdrew the request for a hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was last afforded a VA examination in August 2015.  In statements received in March 2016, the Veteran stated that his psychiatric symptoms have worsened.  Appropriate VA examination should be scheduled to assess his current disability picture.  

Further, the August 2015 VA examiner noted that the November 2009 QTC examination was unavailable for review.  This examination report has been added to the Veterans Benefits Management System (VBMS).

Further, at the August 2015 VA examination the Veteran reported that he underwent one psychiatric counseling session, but did not return for further therapy.  It is not clear, if this counseling session was conducted at a private or VA facility.  The report of this counseling session should be included in the VBMS file for review.  His updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all healthcare providers (both VA and non-VA) that have treated him for his psychiatric disability since January 2010. Make arrangements to obtain all records that he adequately identifies.

2. After the above records have been obtained, schedule the Veteran for VA examinations to determine the severity of his PTSD. All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail. If possible, the appropriate Disability Benefits Questionnaires (DBQs) should be completed.

3. Finally, readjudicate the claim on appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




